Case 18-07363-LA11      Filed 02/23/21    Entered 02/23/21 16:55:02     Doc 536     Pg. 1 of 2




                             TENTATIVE RULING

                   ISSUED BY JUDGE LOUISE DECARL ADLER


 Debtor:       CUKER INTERACTIVE, LLC
 Number:       18-07363-LA11

 Hearing:      02:00 PM Thursday, February 25, 2021

 Motion:     1) FIRST AND FINAL APPLICATION FOR COMPENSATION &
 REIMBURSEMENT OF EXPENSES AS ACCOUNTANTS FOR THE DEBTOR; STACY
 ELLEDGE CHIANG FOR BAKER TILLY US, LLP, ACCOUNTANT, PERIOD: 11/18/2019 TO
 1/5/2021, FEE: $ 54,962.50, EXPENSES: $259.50.

 Court has reviewed First and Final Application for Compensation and Expense
 Reimbursement filed by Baker, Tilly US, accountants for the Ch. 11 debtor and finds
 services necessary and charges for same reasonable. Court awards amounts requested
 in full.

 As this application is unopposed, Ms. Chiang as representative of the firm is excused
 from attending this hearing and may submit an order forthwith.



 2) FINAL APPLICATION FOR COMPENSATION & REIMBURSEMENT OF EXPENSES BY
 SOLOMON WARD SEIDENWURM & SMITH, LLP; FOR MICHAEL D. BRESLAUER,
 DEBTOR'S ATTORNEY, PERIOD: 4/1/2020 TO 1/5/2021, FEE: $ 215218.50, EXPENSES:
 $3225.53. FILED BY MICHAEL D. BRESLAUER

 Court has reviewed Fourth Interim Application for Compensation and Expense
 Reimbursement filed by Solomon, Ward and request for final award of interim
 applications made in connection for First through current application as counsel for the
 Ch. 11 debtor. The Fourth Interim Application is unopposed as is the request for a
 final award to the firm for all services rendered during this extraordinarily successful Ch.
 11 case. Mr. Breslauer's summary is accurate in his assessment that a successful
 reorganization of this debtor in the face of significant litigation-some of which is still
 ongoing-was uncertain at the inception of this case. However, the debtor emerges
 from Ch. 11 with a confirmed plan that will pay creditors 100% of their claims plus
 interest.
Case 18-07363-LA11      Filed 02/23/21   Entered 02/23/21 16:55:02    Doc 536     Pg. 2 of 2




 The Court awards the fees and costs set forth in the Fourth Interim application and
 confirms as final that award and the previous awards in interim applications First
 through Third.

 As this application is unopposed, Mr. Breslauer as representative of the firm is excused
 from attending this hearing and may submit an order forthwith.




 3) FINAL APPLICATION FOR FINAL PROFESSIONAL COMPENSATION OF THE
 BROKEN-BENCH LAW FIRM FOR ROBERT R. BARNES, DEBTOR'S ATTORNEY, PERIOD:
 7/8/2020 TO 1/5/2021, FEE: $ 66600.00, EXPENSES: $159.50.

 Court has reviewed First and Final Application for Compensation and Expense
 Reimbursement filed by Robert R. Barnes as counsel for the Ch. 11 debtor and finds
 services necessary and charges for same reasonable. Court awards voluntarily reduced
 amounts requested in full.

 As this application is unopposed, Mr. Barnes as representative of the firm is excused
 from attending this hearing and may submit an order forthwith.
